MEMORANDUM**
Scott A. Wood appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that Thurston County Local Rule 80(4), which provides that “oral decisions of the court which are transcribed for any purpose shall be submitted to the judge for correction prior to delivery of the transcript” is unconstitutional, both facially and as applied. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000), and we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.